                      Case 1:20-cv-05349-VSB Document 21 Filed 07/14/20 Page 1 of 2




                                                                                                  July 13, 2020

          BY ECF

          The Honorable Vernon S. Broderick
          Thurgood Marshall U.S. Courthouse
          United States District Court for the Southern District of New York
          40 Foley Square, Room 415
          New York, NY 10007

                   RE: Plaintiff’s request for a status conference in State of New York v. Department of
                          Homeland Security, et al., No. 20 Civ. 5349 (VSB)

          Dear Judge Broderick,

                  Pursuant to Rule 1(A) of the Court’s Individual Rules & Practices in Civil Cases,
          Plaintiff files this letter to request that a status conference be held on Tuesday, July 14, 2020.

                  On Monday, July 13, 2020, Plaintiff commenced this action (ECF No. 1) and filed a
          motion for a temporary restraining order (ECF No. 4) seeking to enjoin Defendants’
          implementation of ICE’s Broadcast Message: COVID-19 and Fall 2020 (July 6, 2020) (“the
          Directive”). The same day, Plaintiff transmitted the complaint and motion for a temporary
          restraining order via electronic mail to Defendants’ counsel.

                 Plaintiff requests a status conference so this Court may order a briefing schedule and/or
          interim resolution regarding Plaintiff’s motion for a temporary restraining order because the
          Directive requires that Plaintiff and its educational institutions meet certain obligations by
          Wednesday, July 15, 2020. As such, Plaintiff submits that urgent action is needed.


                                                            Respectfully submitted,


                                                            LETITIA JAMES
                                                            Attorney General of the State of New York

               7/14/2020                                    Matthew Colangelo
An order to show cause hearing is scheduled for              Chief Counsel for Federal Initiatives
July 15, 2020 at 10 a.m. The Court will use the following
dial-in information for the conference:                     Elena Goldstein
Telephone # 888-363-4749; access code: 2682448                Deputy Chief, Civil Rights Bureau

                                                            By: /s/ Morenike Fajana
                                                            Morenike Fajana, Special Counsel
                                                            Steven C. Wu, Deputy Solicitor General
                                                            Carolyn Fast, Special Counsel
         Case 1:20-cv-05349-VSB Document 21 Filed 07/14/20 Page 2 of 2




                                    Joel Marrero, Assistant Attorney General
                                    (pro hac vice forthcoming)
                                    Daniela Nogueira, Assistant Attorney General
                                    Office of the New York Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6134
                                    Morenike.Fajana@ag.ny.gov

                                    Attorneys for the State of New York


cc: (by email)
Jeff Oestericher
Assistant United States Attorney
Attorneys for the Defendants
